Mr. Justice Gary delivered the opinion oe the Court. The defendant in error has recovered large damages against the plaintiffs in error in an action of trespass, for assault and false imprisonment. Uobody can be benefited by spreading the details of this unhappy controversy upon the pages of the reports of this court. The testimony, to which the jury listened, is full of perjury on the one side or the other, and whether they rightly decided on which side, is a question that we have no right, whatever our power, to review. Halloran v. Halloran, 137 Ill. 100, only reiterates a rule always in force in this State, ever since the act of July 21, 1837, first made the overriding of a motion for a new trial the subject of an exception. The plaintiffs in error assign as error the admission of improper evidence, and in their brief mention five particulars, one of which Avas not excepted to, and as to the others there was no error; but we can not go into an explanation without narrating circumstances Avhich we think it better to leave untold. The instructions are complained of, not as being incorrect in point of law, or inajqfiicable to t^he case, but because instead of the usual form, if the jury belie Are from the evidence so and so, then so and so, they are 2>ropositions of law in the abstract. This form of instructing a jury is not a2D]3roved, but it is not error. Corbin v. Shearer, 3 Gil. 482; Green v. Mann, 11 Ill. 613; Parker v. Fergus, 53 Ill. 419; Ryan v. Donnelly, 71 Ill. 100; Town of Wheaton v. Hadley, 131 Ill. 640. In the ninth instruction the jury Avere told that, etc., “ in a wanton, Avillful and insulting manner, and that the plaintiff has suffered any actual damage therefrom, then the jury are authorized to find exemplary damages;” and it is said the instruction has no foundation in the evidence, a view in Ayliich Ave do not concur. And in substance the same is said in the tenth. This repetition is urged as error, and Irvine v. State, 29 Texas App. 12, is cited, Avhich is based upon Traylor v. Townsend, 61 Texas, 144, Avhere it is said that “ it is undoubtedly improper for a court to place, by frequent repetition, too prominently before a jury any princijfie of Iuav involved in the case.” In 20 Tex. App., without copying the charge of the judge below, the court said that “in more than one respect it is obnoxious to the criticisms made by appellant’s counsel, and the objections urged to it.” Counsel said that “ the charge of the court is cumulative, and does repeat time and again, in such a manner as to impress upon the minds of the jurymen the idea that in the opinion of the trial judge the appellant was guilty; ” with more criticism of the same character. If the charge was thus obnoxious, the conclusion that it was error would seem to be just. Here the court, by instructions asked by the plaintiffs in error covering two printed pages of the abstract, manifested entire impartiality upon the facts; among other things telling the jury that “if the defendants inflicted the injury complained of without any wrong or evil intent, or want of reasonable care or prudence, they should find the defendants not guilty;” which was much more favorable than the law will justify. Such absence of evil intent, and presence of care and prudence, only prevent punitory, not actual, damages. Hawk v. Ridgway, 33 Ill. 473; Johnson v. Jones, 44 Ill. 142. The amount of damages is charged to be excessive. We can not say whether it is or not. We do not know which side tells the truth. If her story is true, she ought to recover large damages; if false, very small, if any. “ The credibility of witnesses is for the jury,” Clevenger v. Curry, 81 Ill. 442, and the judgment must be affirmed.